ICJ_106_UseOfForce_SCG_CAN_1999-06-02_ORD_01_NA_09_FR.txt. OPINION DISSIDENTE DE M. KRECA

[Traduction]

IV.

TABLE DES MATIÈRES

LA COMPOSITION DE LA COUR EN L’ESPÈCE

. LE PROBLÈME HUMANITAIRE EN L'ESPÈCE
Hil.

LES QUESTIONS DE COMPETENCE

Compétence de la Cour ratione personae
Compétence de la Cour ratione materiae
Compétence de la Cour ratione temporis

AUTRES QUESTIONS PERTINENTES

327

Paragraphes
1-4

5-7

8-14

8-10

11-13

14

15-18

72
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 328
I. LA COMPOSITION DE LA COUR EN L’ESPECE

1. Compte tenu de la différence de principe entre la magistrature inter-
nationale et le système judiciaire interne de chaque Etat, l'institution du
juge ad hoc a fondamentalement un double rôle:

«a) rétablir l'égalité quand la Cour comprend d’ores et déjà sur le
siège un juge ayant la nationalité de l’une des parties; et b) créer une
égalité symbolique entre deux Etats en litige quand aucun membre
de la Cour n’a ia nationalité de l’une des parties» (S. Rosenne, The
Law and Practice of the International Court, 1920-1996, vol. MII,
p. 1124-1125).

En l’espéce, on peut se demander si l'institution du juge ad hoc a bien
exercé l’une quelconque de ces deux fonctions élémentaires.

I] est possible de distinguer deux éléments.

Le premier est lié à ce rétablissement de l'égalité entre les parties en ce
qui concerne les relations entre le demandeur et les Etats défendeurs qui
ont un juge national sur le siège. Im concreto, il faut s'intéresser à cet
égard à la position particulière des Etats défendeurs. Ces derniers, en
effet, comparaissent à un double titre:

primo, ils comparaissent individuellement puisque chacun d’eux est en
litige avec la République fédérale de Yougoslavie;

secundo, ce sont en même temps des Etats membres de l'OTAN dans le
cadre institutionnel de laquelle ils ont engagé une attaque armée contre la
République fédérale de Yougoslavie. Dans ce cadre de l'OTAN, les Etats
défendeurs agissent in corpore, en tant que parties intégrantes d’une orga-
nisation constituant un tout. L'ensemble, le corpus, des volontés des
Etats membres de l'OTAN, quand il s’agit de mener des opérations mili-
taires, constitue une volonté collective qui est officiellement celle de
POTAN.

2. On peut se demander par ailleurs si les Etats défendeurs peuvent
être considérés comme faisant cause commune.

Dans l’ordonnance rendue le 20 juillet 1931 dans l’affaire du Régime
douanier entre I’ Allemagne et l'Autriche, la Cour permanente de Justice
internationale a énoncé le principe suivant:

«tous les gouvernements qui, devant la Cour, arrivent a la méme
conclusion, doivent étre considérés comme faisant cause commune
aux fins de la présente procédure» (C.P.J.I. série AIB n° 41, p. 89).

Dans sa pratique, la Cour a quasiment toujours établi qu’il y avait
«cause commune» en se fondant sur un critére formel, celui de la
«méme conclusion» 4 laquelle aboutissent les parties comparaissant
devant elle.

73
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 329

En l'espèce, il est indubitable que la formulation d’une conclusion
identique est le critère pertinent permettant d’établir que les Etats défen-
deurs font «cause commune». Il était en quelque sorte inévitable de for-
muler la même conclusion en l’espèce puisque la République fédérale de
Yougoslavie a présenté une requête identique à l’encontre de dix Etats
membres de l'OTAN et l’on en a eu la preuve officielle à l'issue de la pro-
cédure qui s’est déroulée devant la Cour les 10, 11 et 12 mai 1999, les
Etats défendeurs aboutissant tous à une conclusion identique reposant
sur une argumentation pratiquement identique dont les seules variations
concernent la forme et le mode de présentation.

D'où la conclusion inévitable à mon sens que les Etats défendeurs font
tous in concreto cause commune.

3. Quelles incidences faut-il en tirer pour la composition de la Cour en
Pespéce? L'article 31, paragraphe 2, du Statut, dispose: «Si la Cour compte
sur le siège un juge de la nationalité d’une des parties, toute autre partie
peut désigner une personne de son choix pour siéger en qualité de juge.»

Le Statut, donc, définit ainsi le droit de «toute autre partie», c’est-
à-dire une partie autre que celle qui compte un juge de sa nationalité sur
le siège, et il parle de cette autre partie au singulier. Mais il serait erroné
d’en déduire que «toute autre partie» que celle qui compte un juge de sa
nationalité sur le siège ne peut pas, dans certains cas, désigner plusieurs
juges ad hoc. Retenir cette interprétation serait manifestement contraire à
la ratio legis de l'institution du juge ad hoc, lequel en l’espèce a pour
objet «de rétablir l'égalité quand la Cour comprend d’ores et déjà sur le
siège un juge ayant la nationalité de l’une des parties» (S. Rosenne, The
Law and Practice of the International Court, 1920-1996, vol. II, p. 1124-
1125). L'usage du singulier à l’article 31, paragraphe 2, du Statut, quand
il est question de l'institution du juge ad hoc, permet donc simplement
d’individualiser ce droit général, intrinsèque, au rétablissement de l’éga-
lité entre les parties en litige en ce qui concerne la composition de la
Cour, quand l’une des parties compte un juge de sa nationalité sur le
siège tandis que l’autre n’en a pas. Concrètement, appliqué à la présente
instance, ce principe signifie implicitement que le demandeur a le droit de
désigner autant de juges ad hoc qu'il le faut pour rétablir l'égalité entre le
demandeur et les Etats défendeurs qui comptent un juge de leur nationalité
sur le siège et qui font cause commune. Concrètement, ce droit fondamen-
tal au rétablissement de l'égalité dans la composition de la Cour, qui
répond à la règle fondamentale de l'égalité des parties, signifie que la
République fédérale de Yougoslavie doit avoir le droit de désigner cinq
juges ad hoc, puisque, sur les dix Etats défendeurs, il y en a cing (les
Etats-Unis d'Amérique, le Royaume-Uni, la France, l'Allemagne et les
Pays-Bas) qui comptent un juge national sur le siège.

S'agissant de ce rétablissement de l'égalité entre la partie autorisée à
désigner un juge ad hoc de son choix, d’une part, et, de l’autre, les parties
qui comptent un juge national sur le siège, le fait est que la République
fédérale de Yougoslavie, comme on peut le constater dans l’ordonnance,
n’a soulevé aucune objection au cas de figure qui se présentait et qui était

74
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 330

que cing Etats défendeurs, pas moins, comptaient un juge de leur natio-
nalité sur le siège. Mais il n’est certainement pas possible de considérer
que ce cas de figure ôte toute pertinence à la question, même si la Répu-
blique fédérale de Yougoslavie a tacitement admis une telle dérogation
flagrante à la lettre et à l'esprit de l’article 31, paragraphe 2, du Statut.

La Cour a, quant à elle, l’obligation de prendre en considération, ès
qualité, cette question qui est à ce point cruciale, qui découle directement
de l’égalité des parties et, a inverse, qui risque en outre de porter direc-
tement et sensiblement atteinte a l’égalité des parties. La Cour est le gar-
dien de la légalité pour les parties, et, à cette fin, seule est valable la
presumptio juris et de jure — il faut savoir le droit (jura novit curia).
Comme I’ont dit trois membres de la Cour, MM. Bedjaoui, Guillaume et
Ranjeva, dans la déclaration commune qu'ils ont faite dans l’affaire Loc-
kerbie: «il appartient à la Cour et non aux parties de prendre la décision
requise» (Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Royaume-Uni), C.J. Recueil 1998, p. 36, par. 11).

À contrario, la Cour risquerait, alors que la question relève véritable-
ment de sa raison d’être, de se cantonner dans l’attitude de l’observateur
passif, qui se contente de prendre connaissance des thèses des parties,
puis se prononce.

4. Le second élément à étudier est celui du rétablissement de l'égalité
dans les relations entre le demandeur et les Etats défendeurs qui ne
comptent pas de juge national sur le siège.

Les Etats défendeurs ne comptant pas de juge national sur le siège ont,
suivant la procédure habituelle, désigné un juge ad hoc de leur choix (Bel-
gique, Canada, Espagne et Italie). Seul le Portugal n’a pas désigné de juge
ad hoc. Le demandeur a successivement soulevé des objections à la dési-
gnation de ces juges ad hoc des Etats demandeurs en invoquant le para-
graphe 5 de l’article 31 du Statut de la Cour. Chaque fois, la Cour a
répondu par la formule habituelle: «La Cour, ... est parvenue à la
conclusion que la désignation d’un juge ad hoc par [le défendeur] se jus-
tifiait dans la présente phase de l'affaire».

Certes, la formule est laconique, trop peu détaillée pour permettre
d’analyser le raisonnement juridique suivi par la Cour. Le seul élément
qui se prête à une interprétation téléologique est le membre de phrase ser-
vant à qualifier la désignation d’un juge ad hac, laquelle serait «justifi[ée]
dans la présente phase de l’affaire». A contrario, il est donc possible que
cette désignation de juges ad hoc ne soit «pas justifiée» dans certaines
autres phases de l’affaire. Cette qualification peut s’interpréter comme
une réserve, de la part de la Cour, quant à la désignation de juges ad hoc
par les Etats défendeurs, réserve qui s’expliquerait par l'impossibilité où
se trouverait la Cour de voir, avant qu’elles définissent leur position, quel
est l'intérêt des parties — font-elles ou non cause commune?

Le sens à donner au rétablissement de légalité entre les parties,
puisque c’est la raison d’être de l'institution du juge ad hoc dans le cas de

75
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 331

figure où le demandeur et les Etats défendeurs qui font cause commune
ne comptent pas de juge ad hoc de leur nationalité sur le siège, a été défini
dans la pratique de la Cour de façon très claire, sans la moindre ambi-
guité.

Dans l'affaire du Sud-Ouest africain (1961), il a été décidé que, au cas
où ni l’une ni l’autre des Parties faisant cause commune ne compterait de
Juge de sa nationalité sur le siège, lesdites Parties auraient la faculté de
désigner d’un commun accord un seul juge ad hoc (Sud-Ouest africain,
CIJ. Recueil 1961, p. 3).

Si, en revanche, la Cour compte parmi ses membres un juge ayant la
nationalité d’une des parties, ne serait-ce que de l’une d’elles, il ne sera
pas désigné de juge ad hoc (Juridiction territoriale de la Commission
internationale de l’Oder, C.P.J.L série C n° 17 (II), p. 8; Régime
douanier entre l'Allemagne et l'Autriche, 1931, C P.J.L série AIB n° 41,
p. 88).

Si l’on applique à la présente instance cette jurisprudence parfaitement
cohérente de la Cour, aucun des Etats défendeurs n'était habilité à dési-
gher un juge ad hoc.

On peut donc dire qu’en l’espèce, ni l’une ni l’autre des deux fonctions
élémentaires de l'institution du juge ad hoc n’a été remplie de façon satis-
faisante du point de vue de la composition de la Cour. A mon sens, la
question revêt un intérêt tout particulier parce que, manifestement, son
importance ne se limite pas à la procédure et pourrait avoir une portée
concrète de très grande ampleur.

II. LE PROBLÈME HUMANITAIRE EN L’ESPECE

5. Les problèmes humanitaires en tant que motif d'indication de me-
sures conservatoires revêtent une importance primordiale dans la pra-
tique la plus récente de la Cour.

En la matière, la Cour suit deux voies parallèles:

a) L'intérêt particulier de la personne

A cet égard, l’affaire LaGrand (Allemagne c. Etats-Unis d'Amérique)
et l’affaire relative à la Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d'Amérique) sont caractéristiques.

Dans les deux affaires, la Cour s’est montrée extrêmement sensible à
l’aspect humanitaire de la question à examiner, ce qu’exprime probable-
ment au mieux la requête présentée par l’Allemagne le 2 mars 1999:

«L’importance et le caractère sacré de la vie humaine sont des
principes bien établis du droit international. Comme le reconnaît
l’article 6 du pacte international relatif aux droits civils et politiques,
le droit à la vie est inhérent à la personne humaine et ce droit doit

76
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 332

être protégé par la loi.» (LaGrand (Allemagne c. Etats-Unis d'Amé-
rique), mesures conservatoires, ordonnance du 3 mars 1999, C.LJ.
Recueil 1999, p. 12, par. 8.)

Dès le lendemain, à l'unanimité, la Cour a indiqué des mesures conser-
vatoires parce que les circonstances exigeaient qu’elle les «indique» de
toute urgence (ibid., p. 15, par. 26), de sorte qu’il lui incombait de mettre
en train le mécanisme voulu conformément à l’article 41 de son Statut et
de l’article 75, paragraphe 1, de son Règlement, «pour que M. Walter
LaGrand ne soit pas exécuté tant que la décision définitive en la présente
instance n’aura pas été rendue» (ibid., p. 16, par. 29).

La Cour a indiqué des mesures conservatoires quasiment identiques
dans le différend opposant le Paraguay et les Etats-Unis d'Amérique à la
suite de la requête présentée par le Paraguay le 3 avril 1998. Le même
jour, le Paraguay a également présenté «une demande urgente en indica-
tion de mesures conservatoires à l’effet de protéger ses droits» (Conven-
tion de Vienne sur les relations consulaires { Paraguay c. Etats-Unis
d'Amérique), ordonnance du 9 avril 1998, C.I.J. Recueil 1998, p. 251,
par. 6). Et dès le 9 avril 1998, à l’unanimité, la Cour a indiqué des me-
sures conservatoires «pour que M. Angel Francisco Breard ne soit pas
exécuté tant que la décision définitive en la présente instance n’aura pas
été rendue» (ibid., p. 258, par. 41).

Il est évident que c’est à cause de l’aspect humanitaire du problème que
l'unanimité a été réalisée au sein de la Cour. On en voit clairement la
preuve non seulement dans la lettre et l'esprit des deux ordonnances ren-
dues dans ces deux affaires, mais aussi dans les déclarations ainsi que
dans l’opinion individuelle qui leur ont été jointes. En l’occurrence, les
considérations humanitaires ont été, semble-t-il, assez fortes pour lever
les obstacles qui s’opposaient à l’indication de mesures conservatoires. Le
raisonnement du doyen de la Cour, M. Oda, et celui de son président,
M. Schwebel, sont significatifs.

Au paragraphe 7 de la déclaration qu'il joint à l'ordonnance du 3 mars
1999 dans l'affaire LaGrand (Allemagne c. Etats-Unis d'Amérique),
M. Oda énonce de façon convaincante une série de motifs d'ordre théo-
rique qui l’«ont conduit à penser qu’il n’y avait pas lieu d’indiquer les
mesures conservatoires demandées par l’Allemagne, eu égard au carac-
tère fondamental de telles mesures». Mais, M. Oda tient à «rappel[er]
avec force [que s’il a] voté en faveur de l'ordonnance, c’est uniquement
pour des motifs humanitaires» (C.1.J. Recueil 1999, p. 20).

Dans son opinion individuelle, le président de la Cour, M. Schwebel,
n’a pas expressément déclaré qu’il s'était inspiré de considérations huma-
nitaires pour voter en faveur de l’ordonnance, mais il est raisonnable de
penser que ce sont les seules considérations qui ont prévalu en l'espèce,
puisqu'il avait «de profondes réserves quant à la manière de procéder
tant de la Partie requérante que de la Cour» (LaGrand ( Allemagne
c. Etats-Unis d’ Amérique), mesures conservatoires, ordonnance du 3 mars
1999, CI.T. Recueil 1999, p. 22).

77
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 333

Et, en ce qui concerne le demandeur, M. Schwebel a dit ceci:

«L’Allemagne aurait pu présenter sa requête des années, des mois,
des semaines, voire quelques jours plus tét. L’etit-elle fait, la Cour eut
pu procéder comme elle le fait depuis 1922 et tenir des audiences sur la
demande en indication de mesures conservatoires. Mais l'Allemagne
a attendu la veille de l’exécution pour présenter sa requête et sa de-
mande en indication de mesures conservatoires, en faisant valoir
par la même occasion que la Cour n'avait plus le temps d'entendre
les Etats-Unis et devrait agir d'office.» (C.1.J. Recueil 1999, p. 22.)

De son côté, la Cour a indiqué des mesures conservatoires en
s'appuyant, comme le dit M. Schwebel, président de la Cour, «exclusive-
ment» sur la requête de Allemagne.

b) L'intérêt collectif d'un groupe ou d'une population en tant qu'élément
constitutif de l'Etat

La protection de la population nationale est devenue question litigieuse
dans l’affaire relative aux Activités militaires et paramilitaires au Nica-
ragua et à l'encontre de celui-ci (Nicaragua c. Etats-Unis d'Amérique):

«Dans sa conclusion, le Nicaragua a insisté sur les morts, sur les
dommages que les actes allégués ont causés chez les Nicaraguayens
et a demandé à la Cour de soutenir, au moyen de mesures conser-
vatoires, «les droits des citoyens nicaraguayens à la vie, à la liberté et
à la sécurité».» (R. Higgins, «Interim Measures for the Protection
of Human Rights», dans Charney, Anton, O’Connell (dir. publ.),
Polities, Values and Functions, International Law in the 21st Cen-
tury, 1997, p. 96.)

Dans l'affaire du Différend frontalier (Burkina FasolRépublique du
Mali), la Cour, pour indiquer des mesures conservatoires, s’est fondée
sur des:

«incidents qui, non seulement sont susceptibles d'étendre ou d’aggra-
ver le différend, mais comportent un recours à la force inconciliable
avec le principe du règlement pacifique des différends internatio-
naux» (Différend frontalier, mesures conservatoires, ordonnance du
10 janvier 1986, C.J. Recueil 1986, p. 9, par. 19).

En l'espèce, la préoccupation humanitaire était motivée par le risque de
préjudice irréparable:
«les faits qui sont à l’origine des demandes des deux Parties en indi-
cation de mesures conservatoires exposent les personnes et les biens
se trouvant dans la zone litigieuse, ainsi que les intérêts des deux
Etats dans cette zone, à un risque sérieux de préjudice irréparable»
(ibid., p. 10, par. 21).

On peut dire que, dans les affaires évoquées ci-dessus, en particulier celles
dans lesquelles des individus étaient directement concernés. la Cour s'est

78
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 334

appuyée sur une norme humanitaire supérieure dans le cadre de la pro-
cédure en indication de mesures conservatoires, une norme qui avait suf-
fisamment de force intrinsèque pour que l’on déroge à certaines règles
pertinentes, règles de procédure et règles de fond, qui régissent l’institu-
tion des mesures conservatoires. En somme, les considérations humani-
taires, indépendamment des normes du droit international qui règlent les
droits de l’homme et ses libertés, ont en quelque sorte acquis un rôle juri-
dique autonome; ces considérations ont désormais franchi les limites
du domaine moral et philanthropique pour entrer dans le domaine du
droit.

6. En l’espèce, il semble pourtant que la préoccupation «humanitaire»
ait perdu l’autonomie acquise sur le plan juridique. Vu les circonstances
particulières de l'instance, il convient de s'arrêter sur ce fait.

A la différence des affaires évoquées précédemment, le «problème
humanitaire» porte ici, littéralement, sur le sort de toute une nation.
Nous aboutissons à cette conclusion à partir de deux éléments au moins:

En premier lieu, la République fédérale de Yougoslavie et ses groupes
nationaux et ethniques sont soumis depuis plus de deux mois à présent
aux attaques constantes d’une armada aérienne très forte, extrêmement
organisée, appartenant aux Etats les plus puissants du monde. La finalité
de cette attaque a de quoi horrifier, si l’on en juge par les paroles du com-
mandant en chef, le général Wesley Clark, et il n’y a pas lieu de douter de
ce qu’il dit:

«Systématiquement et progressivement, nous allons attaquer,
ébranler, dégrader, dévaster, et finalement, sauf si le président
Milosevié se plie aux exigences de la communauté internationale,
nous allons détruire intégralement ses forces armées et leur ôter
toutes leurs infrastructures et toutes leurs bases de soutien» (BBC
News, http:linews.bbc.co.uklenglishistatie. NAT Ogallerylairdefault.stml
14 mai 1999).

En l’occurrence, le terme «soutien» revêt un sens très large, au point que
l’on peut se demander quel est vraiment l’objet des attaques aériennes.
Dans un article intitulé «La population de Belgrade doit souffrir»,
Michael Gordon cite le général Short qui dit «espérer que la détresse de
la population va saper, qu’elle doit saper, le soutien dont bénéficient les
autorités de Belgrade» (International Herald Tribune, 16 mai 1999, p. 6)
et il poursuit:

«Il n’y aura plus d’électricité pour votre frigo, plus de gaz pour
votre cuisinière, vous ne pourrez plus aller au travail parce que le
pont est démoli — ce pont sur lequel vous avez organisé vos concerts
rock et sur lequel vous vous êtes massés avec des cibles sur la tête.
Tout cela disparaît à 3 heures du matin.» (Ibid. )

Il ne s'agissait pas la de paroles en l’air, comme en témoignent les ponts
démolis, la disparition de centrales électriques, de l’adduction d’eau, des

79
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 335

productions alimentaires indispensables a la vie; comme en témoigne la
destruction de routes, d’immeubles résidentiels, de maisons d’habitation
unifamiliales; comme en témoignent les hôpitaux privés d'électricité et
d’eau et, par-dessus tout, ces êtres humains qui sont exposés aux bom-
bardements et qui, comme le disait si bien la requête dans l'affaire
LaGrand (Allemagne c. Etats-Unis d’ Amérique), ont un «droit à la vie
inhérent à la personne humaine» (pacte international relatif aux droits
civils et politiques, art. 6), dont l'importance et le caractère sacré sont des
principes bien établis du droit international. Dans l’enfer de la violence,
ce ne sont plus là que des «dommages collatéraux».

En second lieu, l’arsenal qui sert aux attaques lancées contre la You-
goslavie contient certaines armes dont les effets sont quasi illimités dans
l’espace et dans le temps. Au cours de la procédure orale, l'agent des
Etats-Unis a nettement précisé que l’uranium appauvri est régulièrement
utilisé par l’armée des Etats-Unis (CR 99/24, p. 17).

Il convient de laisser les scientifiques évaluer les effets de l’uranium
appauvri. Le rapport de Marvin Resnikoff, qui travaille pour Radio-
active Management Associates (NMI) dit quels sont ces effets:

«Une fois inhalées, de fines particules d'uranium peuvent se loger
dans les alvéoles du poumon et y rester jusqu’à la fin de votre vie. La
dose inhalée est cumulative. Une certaine fraction des particules
inhalées peut être expectorée puis avalée et ingérée. Si l'intéressé
fume, il faut prendre cet élément en considération. Comme fumer
détruit les franges ciliaires, les particules capturées dans les passages
bronchiques du fumeur ne peuvent pas être expulsées. Gofman
estime que, chez les fumeurs, le risque dû à l'irradiation est ainsi
multiplié par dix. L’uranium émet une particule alpha, analogue à
un noyau d’hélium amputé de deux électrons. Les rayonnements de
ce type ne pénètrent pas très profondément, mais, une fois à l’inté-
rieur du corps, ils causent beaucoup de dommages aux tissus. Quand
il est inhalé, uranium accroît les probabilités de cancer du poumon.
Quand il est ingéré, l’uranium se concentre dans les os. A l’intérieur
des os, il augmente les probabilités de cancer des os, ou bien, dans la
moelle, les probabilités de leucémie. L’uranium réside aussi dans les
tissus mous, y compris les gonades, ce qui accroît les probabilités de
conséquences génétiques, sous forme notamment d'anomalies géné-
tiques et d’avortements spontanés. Le rapport qui existe entre l’ura-
nium ingéré et les doses d'irradiation qui en résultent pour la moelle
osseuse et certains organes … figurent dans beaucoup d'études citées
en référence.

Les effets de l’uranium sur la santé sont également fonction de
l’âge. Pour une même dose, l'enfant court de plus grands risques de can-
cer que l'adulte.» (Uranium Battlefields Home & Abroad: Depleted
Uranium Use by the U.S. Department of Defense, Rural Alliance for
Military Accountability, et al., mars 1993, p. 47-48.)

L'Office fédéral allemand de l’environnement (Umweltbundesamt) a

80
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 336

présenté une analyse scientifique des effets concrets imputables aux opé-
rations armées contre la Yougoslavie. Ce rapport d’expert dit essentielle-
ment ceci!:

1

[Traduction du Greffe]

«Plus la guerre en Yougoslavie dure et plus le risque de dommages
à long terme à l’environnement s’aggrave. Ces dommages menacent de
s'étendre au-delà des frontières de la Yougoslavie et peut-être est-il
déjà trop tard pour qu'on puisse les éradiquer. C’est à cette conclusion
que parvient l'Office fédéral allemand de l’environnement { Umweltbun-
desamt) dans un document interne examinant les conséquences pour
l’environnement de la guerre en Yougoslavie, établi en vue de la réu-
nion des ministres européens de l’environnement début mai à Weimar.
Des catastrophes du type de celles de Seveso et de Sandoz constituent,
selon l'Office, «un scénario éminemment probable»

«Je langer der Krieg in Jugoslawien dauert. desto grôsser wird die Gefahr von
langfristigen Schädigungen der Umwelt. Diese drohen sich über die Landesgrenzen
hinaus auszubreiten und kônnen môglicherweise nicht mehr vollständig beseitigt wer-
den. Zu dieser Einschätzung kommt das Umweltbundesamt (UBA) in einem internen
Papier, das sich mit den 6kologischen Auswirkungen des Krieges in Jugoslawien
befasst und für die Vorbereitung des Treffens europäischer Umweltminister Anfang
Mai in Weimar erstellt wurde. Katastrophen ‘wie Seveso und Sandoz’ sind nach
Ansicht des Amtes ‘ein durchaus wahrscheinliches Schadensszenario’.

Umweltgifte, die nach Zerstôrungen von Industrieanlagen austreten, kônnten sich
weiter ausbreiten. ‘Bei Sicherstellung sofortigen Handelns, das unter Kriegsbedingun-
gen aber unmôglich ist, bleibt die Wirkung dieser Umweltschädigungen lokal
begrenzt. Längere Verzôgerungen führen zu einem übertritt der Schadstoffe in die
Schutzgüter Boden, Grund- und Oberflächenwasser, erhôhen das Gefährdungspoten-
tial für den Menschen und den Sanierungsaufwand beträchtlich.”

Diese Folgen müssen nicht auf Jugoslawien beschränkt sein. Schadstoffe aus
Grossbranden kénnten grenzüberschreitend verteilt werden. Weiter heisst es in dem
Papier: ‘Die Einleitung der Gefahrstoffe in Oberflachenwasser kann zur weiträumi-
gen Schädigung der Okosysteme führen. Die Deposition von Gefahrstoffen in Bôden
kann je nach Eigenschaft der Stoffe und Boden zu langanhaltenden Versuchungen
mit weitgehenden Nutzungseinschrankungen fithren.’

Die Gefahr einer ‘tiefgreifenden Zerstôrung wesentlicher Bestandteile von Trink-
wasserversorgungssystemen’ sei für mittlere und grosse Städte sowie Ballungsgebiete
am grôssten. Schon geringe Mengen von Substanzen der petrochemischen Industrie
kônnten ‘grosse Grundwasservorräte unbrauchbar machen’.

Wie gefährlich die freigesetzten Stoffe insgesamt sind, lässt sich nach Ansicht der
UBA-Experten nur schwer abschätzen, ‘weil durch die Zerstôrung ganzer Industrie-
komplexe Mischkontaminationen verschiedenster Schadstoffe gebildet werden’, die
noch wenig erforscht seien. Noch komplizierter sei die Beurteilung von Umwelt-
schäden durch Brande und Explosionen. ‘Hier treten bezogen auf Schadstoffinventar
und Ausbreitung weit weniger kalkulierbare, zum Teil grossflachige Umweltschadi-
gungen ein.”

Die Verbrennungsprodukte seien ‘zum Teil hoch toxisch und kanzerogen’. Je nach
klimatischen Bedingungen kénne es ‘zu einer grossflachigen Verteilung dieser Stoffe’
kommen, ‘die eine voliständige Beseitigung nahezu unmôglich macht’ ...

Die Wechselwirkungen der Produkte mit den eingesetzten Waffen dürften ‘vôllig
unbekannt’ sein.» (TAZ, Die Tageszeitung, Berlin, 20 mai 1999.)

81
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 337

Les substances toxiques pour l’environnement libérées à la suite de
la destruction d'installations industrielles pourraient se propager à
une plus grande distance. L'adoption de mesures immédiates —
impossible toutefois en temps de guerre — permettrait de contenir
localement ces atteintes à l’environnement. Plus le temps s’écoulera
et plus ces substances se répandront dans le sol, les eaux souterraines
et les eaux de surface, d’où une augmentation considérable des
risques pour l’homme et du coût des opérations de nettoyage.

Ces conséquences ne sont pas nécessairement limitées à la You-
goslavie. Les substances toxiques dégagées à la suite d’incendies
majeurs peuvent se répandre au-delà des frontières. Et l'auteur
du document d’ajouter: «La migration de substances dangereuses
dans les eaux de surface peut causer de graves dommages aux éco-
systèmes. Le dépôt de substances dangereuses dans le sol peut en-
traîner, selon la nature des substances et des sols, une contamina-
tion a long terme, faisant radicalement obstacle à l’utilisation des
sols.»

Le risque d’une «destruction à grande échelle des éléments essen-
tiels du réseau d’approvisionnement en eau potable» est plus lourd
pour les villes moyennes, les grandes villes et les Zones de concentra-
tion urbaine. De faibles quantités de substances émanant d’installa-
tions pétrochimiques suffisent à rendre inutilisables d'importantes
réserves d'eaux souterraines ».

Selon les experts de l’Office fédéral de l’environnement, il est très
difficile d'apprécier dans son ensemble le risque que représentent
les substances libérées dans l’environnement, «car la destruction de
complexes industriels entiers entraîne une pollution provoquée par
un véritable cocktail de substances toxiques», sur laquelle les
recherches n’ont guère porté jusqu’à présent. L'évaluation des dom-
mages causés à l’environnement par les incendies et les explosions
est encore plus délicate, estiment les experts. «Il est beaucoup plus
difficile en pareil cas, du fait des problèmes liés à l'identification
des substances toxiques et au risque de les voir se répandre, de pré-
dire les dommages à l’environnement, qui seront parfois considé-
rables. »

Certaines des substances libérées dans l'atmosphère à la suite des
incendies sont qualifiées de «très toxiques et cancérigènes ». En fonc-
tion des conditions climatiques ambiantes, «ces substances pour-
raient diffuser très largement», de sorte qu’«une décontamination
complète serait quasi impossible».

Quant à l'interaction de ces produits avec les armes utilisées, on en
«ignorerait totalement» les effets.» (TAZ, Die Tageszeitung, Berlin,
numéro du 20 mai 1999.)

Je suis par conséquent profondément convaincu que la Cour se trouve
concrètement face à une affaire imposant incontestablement d'agir «de
toute urgence» et où l’on court le risque d’un «préjudice irréparable»,

82
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 338

affaire qui répond parfaitement, quant au fond, aux normes humanitaires
que la Cour a retenues dans certains précédents; a cet égard, la présente
instance se situe méme 4 un niveau nettement supérieur.

7. Pour être franc, je dois dire que je trouve totalement inexplicable
que la Cour veuille s’abstenir d’étudier sérieusement la possibilité d’indi-
quer des mesures conservatoires alors que la situation impose de façon
aussi criante de tenter à tout le moins, indépendamment des effets pra-
tiques éventuels de la tentative, d’atténuer, sinon de supprimer, un dan-
ger incontestable de catastrophe humanitaire. Je n’envisage pas ici des
mesures conservatoires qui prendraient concrètement la forme proposée
par la République fédérale de Yougoslavie, j'envisage des mesures conser-
vatoires en général: la Cour peut proposer d'office d’autres mesures
conservatoires que celles qui sont proposées par la République fédérale
de Yougoslavie, ou elle peut se contenter d’un appel lancé par le pré-
sident, comme elle l’a fait si souvent déjà, dans des situations moins diffi-
ciles, en s'inspirant de l’article 74, paragraphe 4, de son Règlement.

Sans le vouloir, on a ici l’impression que, pour la Cour en l'espèce,
l'indication de mesures conservatoires, sous quelque forme que ce soit, lui
a semblé interdite. Par exemple, au paragraphe 18 de l'ordonnance, la
Cour:

«estime nécessaire de souligner que toutes les parties qui se pré-
sentent devant elle doivent agir conformément à leurs obligations
en vertu de la Charte des Nations Unies et des autres règles du
droit international, y compris du droit humanitaire»,

ou bien elle dit, au paragraphe 45, que les Parties: «doivent veiller à ne
pas aggraver ni étendre le différend», et il est manifeste que, dans les
deux cas, la Cour s’est inspirée d’un type de mesures conservatoires de
caractère général et indépendant.

III. LES QUESTIONS DE COMPETENCE

La compétence de la Cour ratione personae

8. La qualité d'Etat Membre des Nations Unies de la République
fédérale de Yougoslavie est, dans la présente instance, l’une des ques-
tions cruciales qui se posent pour la compétence de la Cour ratione per-
sonde.

L'Etat défendeur, invoquant la résolution 777 (1992) [du Conseil de
sécurité] en date du 19 septembre 1992 ainsi que la résolution 47/1 de
l’Assemblée générale des Nations Unies en date du 22 septembre 1992,
soutient que la République fédérale de Yougoslavie ne peut pas être
considérée, contrairement à ce qu'elle prétend, comme l'Etat successeur
de l’ancienne République fédérative socialiste de Yougoslavie et que,
n’ayant pas dûment adhéré à l'Organisation, elle n’en est pas Etat
Membre, n’est pas partie au Statut de la Cour et ne peut pas compa-
raître devant celle-ci.

83
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 339

Il y a lieu de noter que l'Etat défendeur n’a pas invoqué le même argu-
ment au sujet de la convention sur le génocide qui est pour le demandeur
une autre base de compétence, alors qu’il y a manifestement un lien entre
Pidentité et la continuité, sur le plan juridique, de la République fédérale
de Yougoslavie, d’une part, et, de l’autre, son statut de partie contrac-
tante à la convention sur le génocide (voir paragraphe 12 ci-après). On
peut deviner les raisons qui expliquent cette attitude de l'Etat demandeur.

Sedes materiae, la question de la qualité d'Etat Membre de l’Organisa-
tion des Nations Unies dont jouit ou non la République fédérale de You-
goslavie peut se ramener à deux éléments.

8.1. La résolution 47/1 de l'Assemblée générale a été adoptée à des
fins pragmatiques et politiques

Il est impossible à mon avis de dissocier l'adoption de cette résolution
du grand courant politique qui animait les organisations internationales
lors du conflit armé qui a éclaté dans l’ex-Yougoslavie. En tant qu’organe
politique, l'Assemblée générale des Nations Unies, de même que le Conseil
de sécurité qui a recommandé que l’Assemblée adopte la résolution 47/1,
a, semble-t-il, conçu cette résolution comme un moyen politique de par-
venir à résoudre la crise sous ses différents aspects.

J'en donnerai pour preuve qu’en adoptant la résolution 47/1, l’ Assem-
blée générale a essentiellement suivi les avis de ce qu’on a appelé la com-
mission Badinter, laquelle a servi d’organe consultatif pendant les tra-
vaux de la conférence sur la Yougoslavie et était chargée de trouver une
solution pacifique aux différents problèmes. Dans ses avis n° | et n° 8,
la commission développe la question des transformations territoriales
dans l'ex-Yougoslavie, lesquelles aboutissent à Papparition de six entités
étatiques égales et indépendantes correspondant du point de vue terri-
torial aux républiques qui étaient des éléments constitutifs de la Fédé-
ration yougoslave. Dans son avis n° 9, la commission part de cette désin-
tégration définitive de l’ancienne République fédérative socialiste de
Yougoslavie et dit en détail quels effets il faut en attendre du point de
vue de la succession d'Etats. Elle dit notamment à ce sujet que:

«il faut mettre fin à la qualité d'Etat membre de la République
fédérative socialiste de Yougoslavie dans les organisations interna-
tionales, conformément au statut de ces dernières, et qu'aucun Etat
successeur ne pourra se prévaloir des droits qu’exerçait jusqu'alors
l'ex-République fédérative socialiste de Yougoslavie en cette qualité
d'Etat membre» (conférence de la paix sur la Yougoslavie, commis-
sion arbitrale, avis n° 9, par. 4).

En présentant le projet de résolution 47/L.1, sir David Hannay (repré-
sentant du Royaume-Uni) a notamment trouvé

«significatif le fait que le Conseil ait a revoir la question 4 nouveau

84
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 340

dans les trois mois à venir. La situation tragique dans l’ex-Yougo-
slavie est une source de profonde inquiétude pour tous les membres
de la communauté internationale. La conférence internationale sur
l’ancienne Yougoslavie qui s’est ouverte à Londres le 26 août et qui
se réunit actuellement à Genève conjugue les efforts de l'ONU et
ceux de la Communauté européenne. Nous ne devons rien négliger
pour encourager les parties, avec l'aide des coprésidents de la confé-
rence, à régler leurs différends à la table de négociation, et non pas
sur le champ de bataille. Le fait que le Conseil a décidé de réexami-
ner la question avant la fin de l'année sera, nous en sommes certains,
un moyen d'encourager toutes les parties intéressées et d'appuyer
efficacement les coprésidents de la conférence sur la Yougoslavie
dans leur tâche difficile.» (Nations Unies, doc. A/47/PV.7, p. 142-
143; les italiques sont de moi.)

8.2. Du point de vue juridique, la résolution 47/1 est illogique et
contradictoire

Le dispositif de la résolution 47/1 se lit comme suit:

«L'Assemblée générale,

1. Considère que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut pas assumer automatiquement la qualité de
Membre de l'Organisation des Nations Unies à la place de l’ancienne
République fédérative socialiste de Yougoslavie et, par conséquent,
décide que la République fédérative de Yougoslavie (Serbie et Mon-
ténégro) devrait présenter une demande d’admission à l’Organisa-
tion et qu'elle ne participera pas aux travaux de l’Assemblée géné-
rale.»

Les principaux éléments de la solution préconisée par la résolution 47/1
de l’Assemblée générale sont les suivants:

Il est d’abord énoncé un avis, qui est que la République fédérale de
Yougoslavie ne peut pas assumer automatiquement la qualité de Membre
de l'Organisation des Nations Unies à la place de la République fédéra-
tive socialiste de Yougoslavie. La position des principaux organes poli-
tiques des Nations Unies (le Conseil de sécurité et l’Assemblée générale) est
définie sous la forme d’un «avis»; c’est la conclusion qui s'impose quand
on constate que l'extrait pertinent de la résolution 47/1 commence par le
mot «considère». Mais il convient de relever que cet avis de l’Assemblée
générale ne correspond pas parfaitement à ce qu’il faut déduire des avis
n° |, 8 et 9 de la commission arbitrale dite commission Badinter. Dans
ses avis n°* | et 8, la commission tire les conclusions de la désintégration
de la République fédérative socialiste de Yougoslavie qui aboutit, pour
elle, à produire six entités étatiques indépendantes et égales dont le terri-
toire est celui des républiques qui étaient auparavant des éléments cons-
titutifs de la Fédération yougoslave. La résolution 47/1 prend un départ

85
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 341

plus modéré; apparemment, elle ne met pas fin a la qualité de Membre de
l'Organisation des Nations Unies de la République fédérale de Yougo-
slavie. Elle dit simplement que «la République fédérative de Yougoslavie
ne peut pas assumer automatiquement la qualité de Membre de
l'Organisation...» (les italiques sont de moi). A contrario, cela signifie que
la République fédérale de Yougoslavie peut encore assumer la qualité de
Membre de l'Organisation, mais non pas automatiquement. Certes, la
résolution n’expose pas en détail comment cela peut être réalisé, mais, si
nous linterprétons systématiquement, en lui associant les résolutions 757
et 777 du Conseil de sécurité, nous aboutissons à la conclusion que la
République fédérale de Yougoslavie peut encore assumer la qualité de
Membre de l'Organisation à condition que la demande présentée à cette
fin soit «généralement acceptée». Que la résolution ne met donc pas
implicitement fin, sur le plan juridique, à la qualité de Membre de l’Orga-
nisation de la République fédérale de Yougoslavie apparaît aussi claire-
ment dans la lettre que le Secrétaire général adjoint et conseiller juridique
des Nations Unies a adressée le 29 septembre 1992 aux représentants per-
manents de la Bosnie-Herzégovine et de la Croatie auprès des Nations
Unies, lettre dans laquelle il déclarait notamment ceci:

«la résolution ne met pas fin à l'appartenance de la Yougoslavie
à l'Organisation et ne la suspend pas. En conséquence, le siège et la
plaque portant le nom de la Yougoslavie subsistent ... La mission de
la Yougoslavie auprès du Siège de l'Organisation des Nations Unies
ainsi que les bureaux occupés par celle-ci peuvent poursuivre leurs
activités, ils peuvent recevoir et distribuer des documents. Au Siège,
le Secrétariat continuera de hisser le drapeau de l’ancienne Yougo-
slavie.»

8.3. La participation aux travaux de l'Organisation est interdite

Il est clair que l'extrait pertinent de la résolution correspond à une
interdiction, car la forme verbale utilisée est une forme impérative («ne
participera pas»). Mais cette interdiction est limitée ratione materiae, à
deux points de vue:

a) l'interdiction vise la participation directe aux travaux de l’Assemblée
générale, mais n'exclut pas une participation indirecte. Cette partici-
pation indirecte est évoquée implicitement par le fait que la mission
de la République fédérative de Yougoslavie auprès des Nations Unies
peut continuer ses activités et en particulier, «peut recevoir et distri-
buer des documents». Le Secrétaire général adjoint a donc utilisé
dans la résolution l'expression «Assemblée générale» au sens géné-
rique, qui s'étend aux organes auxiliaires de l’Assemblée générale
ainsi qu'aux conférences et réunions organisées par l’Assemblée;

b) l'interdiction ne vise pas la participation aux débats d’autres organes
de l'Organisation des Nations Unies.

86
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 342

8.4. Il est décidé que la République fédérale de Yougoslavie devrait
présenter une demande d'admission à l'Organisation

Cette partie de la résolution 47/1 est ambiguë du point de vue juridique
et contradictoire dans la forme comme au fond.

Du simple point de vue formel, «décider» que la République fédérale
de Yougoslavie doit présenter une demande d'admission à l'Organisation
procède d’une hypothèse irréfutable, qui est que la République fédérale
tient à avoir la qualité de Membre de l'Organisation même si elle n’est
peut-être pas autorisée à rester Membre de l'Organisation. Cette hypo-
thèse est illogique, même si elle se vérifie dans les faits. C’est volontaire-
ment que ses Membres adhèrent à l'Organisation, et par conséquent
aucun Etat n’est tenu de demander son admission. À cet égard, par
conséquent, le libellé de la résolution n’est pas correct du point de vue
juridique ni du point de vue technique, parce qu’il évoque cette hypothèse
qui serait irréfutable. Il eut été plus juste d’énoncer une réserve qui aurait
subordonné la décision à la volonté expresse de la Yougoslavie faisant
savoir qu’elle voulait devenir Membre de l'Organisation au cas où cette
qualité lui aurait été retirée de façon irrévocable.

D'un point de vue concret, on ne voit pas bien pourquoi la République
fédérale de Yougoslavie devrait présenter une demande d'admission si
«la résolution ne met pas fin à l'appartenance de la Yougoslavie à l’Orga-
nisation.,.» Une demande d'admission, par définition, est présentée quand
un Etat non membre veut entrer à l'Organisation. Sur ie plan des rela-
tions concrètes, quelle serait l’issue de la procédure qu’engagerait la You-
goslavie en présentant une demande d’admission? Si la procédure doit
aboutir à conférer la qualité de Membre, il serait en bonne logique super-
flu que l’Assemblée générale prenne cette décision, puisque la résolu-
tion 47/1 n’a pas mis fin, pour la Yougoslavie, à sa qualité de Membre
de Organisation. On peut présumer que les auteurs de la résolution 47/1
envisageaient donc une autre issue. [is voulaient peut-être confirmer ou
renforcer au moyen de cette procédure la qualité de Membre de l’Orga-
nisation qu'avait la Yougoslavie. C’est ce que laisse deviner l'énoncé de la
résolution quand celle-ci dit: «la République fédérative de Yougoslavie
... ne peut pas assumer automatiquement la qualité de Membre de l’Orga-
nisation ... a la place...» Cette formule signifie littéralement que la pro-
cédure viserait à réaffirmer ou renforcer, pour la République fédérale
de Yougoslavie, sa qualité de Membre de l'Organisation, mais la confir-
mation de la qualité de Membre n’aurait guère de sens juridique dans ce
cas de figure particulier, car un Etat est Membre ou il ne lest pas. La
signification de l’acte en question ne peut être que non juridique; c’est-
a-dire qu’elle serait politique. En dernier lieu, la résolution conseille a la
République fédérale de Yougoslavie de présenter une demande d’admis-
sion à l’Organisation et il faut alors, logiquement, se poser la question
suivante: pourquoi un Etat à l’égard duquel l'Organisation elle-même
n’estime pas avoir mis fin à sa qualité de Membre présenterait-il une
demande dont l’objet lui est déjà incontestablement acquis?

87
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 343

En dernier lieu, il faut tenir dûment compte aussi du dernier para-
graphe de la résolution 47/1, aux termes duquel l’Assemblée générale
prend acte «de l'intention du Conseil de sécurité de reconsidérer la ques-
tion avant la fin de la partie principale de la quarante-septième session de
l’Assemblée générale». Une telle déclaration est inutile si les auteurs de la
résolution avaient l'intention de mettre fin, au moyen de son adoption, au
débat sur la continuité de la qualité d'Etat Membre des Nations Unies
de la République fédérative de Yougoslavie. Cette déclaration donne,
semble-t-il, à entendre que la résolution 47/1 a en fait pour objet, au sein
de l'Organisation, de préserver la dynamique du débat politique qui per-
met de faire régulièrement le point de la crise yougoslave et, dans le cadre
de ce débat, cette question de la qualité de Membre de l'Organisation de la
République fédérale de Yougoslavie va elle-même jusqu’à acquérir, aux
yeux de l'Organisation, un certain poids. Cette question a un caractère
formel et elle se pose officiellement depuis l’adoption par le Conseil de
sécurité de sa résolution 757 du 30 mai 1992, qui met en branle dans son
dispositif le mécanisme de mesures prévues au chapitre VII de la Charte
des Nations Unies après avoir constaté que «la situation en Bosnie-Her-
zégovine et dans d’autres parties de l’ex-République fédérative socialiste
de Yougoslavie constitue une menace pour la paix et la sécurité...»

Il n’est donc pas difficile d’adhérer au jugement de M" Higgins qui
était encore professeur quand elle disait que, du point de vue juridique,
cette résolution 47/1 produit un effet «anormal au point d’être absurde»
(Rosalyn Higgins, «The United Nations and the Former Yugoslavia»,
International Affairs, vol. 69, p. 479).

8.5. La pratique de l'Organisation en ce qui concerne les questions
que soulève la teneur de la résolution 47/1

Un petit nombre de faits pertinents intéressant la pratique suivie par
l'Organisation au sujet de la qualité d'Etat Membre de la République
fédérale de Yougoslavie soulévent la question de savoir si celle-ci a agi
contra factum proprium du moment que:

a} la résolution 47/1 a été adoptée à la quarante-septième session de
l’Assemblée générale. La délégation de la République fédérale de
Yougoslavie a participé activement, en qualité d'Etat Membre à part
entière, aux travaux de la quarante-sixième session, et la commission
de vérification des pouvoirs a recommandé à l'unanimité d'approuver
les pouvoirs de la République fédérale de Yougoslavie (Nations Unies,
doc. A/46/563 en date du 11 octobre 1991). Comme la Croatie et la
Slovénie ont fait sécession et ont quitté la Fédération à la veille de
ladite session, l’attitude adoptée par l'Organisation à l'égard de la
participation de la République fédérale de Yougoslavie aux travaux
de la quarante-sixième session signifie que Organisation acceptait la
République fédérale de Yougoslavie comme un Etat prédécesseur
amputé d’une partie de son territoire, conformément à des

88
b)

c)

d)

LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 344

«critères définis à la suite de la partition de l’Inde en 1947 et régu-
lièrement appliqués depuis — des critères qui, dans l’ensemble,
ont été fort utiles aux Nations Unies et à la communauté interna-
tionale au cours des dernières décennies» (Yehuda Z. Blum, «UN
Membership of the «New» Yugoslavia: Continuity or Break?»,
American Journal of International Law (1992), vol. 86, p. 833);

la délégation de la République fédérale de Yougoslavie a également
pris part aux travaux de la quarante-septiéme session de l’Assemblée
générale qui a adopté la résolution contestant à la République fédé-
rale de Yougoslavie le droit d’assumer automatiquement la qualité de
Membre de l’Organisation à la place de l’ancienne République fédéra-
tive socialiste de Yougoslavie. Pas une seule délégation n’a émis d’ob-
Jection au fait que la République fédérative de Yougoslavie occupe, à
l’Assemblée générale, le siège de la République fédérative socialiste de
Yougoslavie. Il faut en déduire que les délégations ont «tacitement
du moins accepté que les «autorités de Belgrade» aient le droit de
demander à occuper le siège de la Yougoslavie — le siège de l’un des
Membres originaires des Nations Unies» (ibid, p. 830);

pendant tout le temps qui s’est écoulé depuis l’adoption de la résolu-
tion 47/1 par l'Assemblée générale, la République fédérale de You-
goslavie a continué de payer sa contribution financière à l’Organisa-
tion (voir les annexes au CR 99/25). La Yougoslavie est citée parmi
les Etats Membres dans le document intitulé «Etat des contributions
versées au 30 novembre 1998» publié par le Secrétariat des Nations
Unies dans le document portant la cote ST/ADM/SER.B/533 daté du
8 décembre 1998. Dans la lettre adressée à Vladislav Jovanovié,
chargé d’affaires de la mission permanente de la République fédérale
de Yougoslavie auprès des Nations Unies, les autorités compétentes
de l'Organisation citaient l’article 19 de la Charte des Nations Unies
et accompagnaient la citation de la formule ci-après:

«pour que votre gouvernement ne tombe pas sous le coup des dis-
positions de l’article 19 de la Charte pendant l’une quelconque des
réunions de l’Assemblée générale qui se tiendront en 1998, il fau-
drait verser à Organisation un montant minimum de {1776400
dollars des Etats-Unis pour ramener les arriérés en question à un
montant inférieur au montant prévu à l’article 19» (ibid. );

dans la pratique suivie par le Secrétaire général des Nations Unies en
qualité de dépositaire des traités multilatéraux, la Yougoslavie est
citée comme Etat Membre originaire partie aux traités multilatéraux
déposés auprès du Secrétaire général. La date à laquelle la République
fédérative socialiste de Yougoslavie a exprimé son consentement à être
liée est indiquée comme la date à laquelle la Yougoslavie est effecti-
vement liée par l'instrument considéré. Par exemple, si l’on considère
l'état des «traités multilatéraux déposés auprès du Secrétaire général»

89
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 345

pour 1992, il y figure la liste des «parties» à la Convention pour la
prévention et la répression du crime de génocide, la Yougoslavie
figure sur cette liste et le 29 août 1950 est la date qui est indiquée
comme étant celle de l'acceptation de l'obligation correspondante,
c'est-à-dire la date à laquelle la République fédérative socialiste de
Yougoslavie a ratifié la convention. Ce modèle s'applique, mutatis
mutandis, aux autres conventions multilatérales déposées auprès du
Secrétaire général des Nations Unies.

Compte tenu de la pratique existante, on trouve dans le «précis de la
pratique du Secrétaire général en tant que dépositaire de traités multi-
latéraux» la conclusion ci-après:

«[lPlindépendance du nouvel Etat successeur, qui exerce désormais la
souveraineté sur son territoire, est naturellement sans effet sur les
droits et obligations d’origine conventionnelle de l'Etat prédécesseur
se rapportant à ce qui lui reste de son territoire. Ainsi, après la sépa-
ration de parties du territoire de l’Union des républiques socialistes
soviétiques (qui ont acquis le statut d'Etats indépendants), la Fédé-
ration de Russie a conservé tous les droits et obligations d’origine
conventionnelle de l'Etat prédécesseur. Il en va de même pour la
République fédérative de Yougoslavie (Serbie et Monténégro), qui
reste l'Etat prédécesseur après la sécession de certaines parties du
territoire de l’ancienne Yougoslavie. La résolution 47/1 de l’Assem-
blée générale en date du 22 septembre 1992, aux termes de laquelle la
République fédérative de Yougoslavie ne peut pas assumer automa-
tiquement la qualité de Membre de l'Organisation des Nations Unies
à la place de l’ancienne Yougoslavie, a été adoptée dans le cadre des
Nations Unies et celui de la Charte des Nations Unies, et non pas
pour signaler que la République fédérative de Yougoslavie ne devait
pas être considérée comme un Etat prédécesseur.» (ST/LEG.8, p. 89,
par. 297.)

Le 9 avril 1996, à la suite de protestations émanant d’un petit nombre
d'Etats Membres des Nations Unies, le conseiller juridique des Nations
Unies a publié des «errata» (doc. LLA41TR/220) consistant notamment
à supprimer, au paragraphe 297 dudit «précis», le qualificatif d’Etat suc-
cesseur accordé à la République fédérale de Yougoslavie. À mon sens,
cette suppression ne revêt aucun intérêt juridique puisqu’un «précis» n’a
pas en soi la valeur d’un document autonome, d’un document qui établit
ou constitue quelque chose. Il s’agit simplement de l’expression ramassée,
de l'affirmation lapidaire par un observateur extérieur d’un fait qui existe
en dehors du résumé et tout à fait indépendamment de lui. En ce sens, il
est dit, dans l'introduction au «précis» de la pratique du Secrétaire géné-
ral en tant que dépositaire de traités multilatéraux » que «le présent docu-
ment a pour objet d'exposer dans ses grandes lignes la pratique suivie en
la matière par le Secrétaire général» (p. 1; les italiques sont de moi) mais
il n’a pas pour objet de constituer la pratique elle-même.

90
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 346

9. En ce qui concerne la qualité de Membre de l'Organisation des
Nations Unies de la République fédérale de Yougoslavie, la Cour consi-
dère que,

«eu égard à la conclusion à laquelle elle est parvenue au para-
graphe 29 ci-dessus, la Cour n’a pas à examiner cette question à
l'effet de décider si elle peut ou non indiquer des mesures conserva-
toires dans le cas d'espèce» (ordonnance, par. 32).

La Cour adopte donc un stratagème ingénieux (elegantiae juris processua-
lis) mais, aux fins de la présente instance, il est peu fructueux. La compé-
tence de la Cour ratione personae est directement tributaire de la réponse à
la question de savoir si la République fédérale de Yougoslavie peut être
considérée comme un Etat Membre des Nations Unies, tant à l'égard de la
clause facultative qu’à l'égard de la convention sur le génocide.

Il serait évidemment déraisonnable de compter que la Cour statue sur
la question proprement dite de l’appartenance de la République fédérale
de Yougoslavie à l'Organisation. Pareille attente ne serait guère conforme
à la nature de la fonction judiciaire et reviendrait par ailleurs a s’immiscer
dans le domaine propre des principaux organes politiques de l’organisa-
tion mondiale, le Conseil de sécurité et l’Assemblée générale.

Mais je suis profondément convaincu que la Cour aurait dû répondre à
la question de savoir si la République fédérale de Yougoslavie peut ou
non, eu égard à la teneur de la résolution 47/1 de l’Assemblée générale et
à la pratique de l’organisation mondiale, être considérée comme un Etat
Membre des Nations Unies et tout particulièrement comme étant partie
au Statut de la Cour; car le texte de la résolution 47/1 ne fait pas mention
de la qualité de partie au Statut de la Cour internationale de Justice dont
peut se prévaloir la République fédérale de Yougoslavie. C’est là que
réside l'importance de la résolution 47/1 ratione materiae. Et il n’y a rien
d'autre que cela. A cet égard, la situation de la Cour est exactement celle
des autres organes des Nations Unies. Dans le cas contraire, il serait par
exemple inutile que l’Assemblée générale formule une recommandation,
comme elle le fait dans sa résolution 47/229, concernant la participation
de la République fédérale de Yougoslavie aux travaux du Conseil éco-
nomique et social. Autrement dit, la résolution 47/1 ne fait aucune men-
tion ni expresse ni tacite de la Cour internationale de Justice; il en va de
méme pour les autres documents adoptés sur la base de ladite résolution.
Il faut en déduire que cette résolution 47/1 de l’Assemblée générale n’a
produit aucun effet sur la qualité de partie au Statut dont peut se préva-
loir la République fédérale de Yougoslavie et c’est bien ce que confirment
notamment tous les numéros de Il’ Annuaire de la Cour internationale de
Justice publiés depuis 1992.

Je suis également convaincu que tant la teneur de la résolution, celle-ci
représentant une contradictio in adiecto, que la pratique particuliére sui-
vie pendant près de sept ans par l’organisation mondiale après son adop-
tion apportent beaucoup d’éléments qui autorisent la Cour à se pronon-
cer sur cette question.

91
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 347

10. Or, en ce qui concerne la qualité d'Etat Membre de l'Organisation
des Nations Unies dont la République fédérale de Yougoslavie peut se
prévaloir, on peut dire que la Cour a conservé dans ses grandes lignes la
position qu’elle a adoptée dans son ordonnance du 8 avril 1993 dans
l'affaire de la Convention sur le génocide en statuant sur la demande en
indication de mesures conservatoires.

Au paragraphe 18 de ladite ordonnance, la Cour considère que:

«si la solution adoptée ne laisse pas de susciter des difficultés juri-
diques, la Cour n’a pas à statuer définitivement au stade actuel de la
procédure sur la question de savoir si la Yougoslavie est ou non
membre de l'Organisation des Nations Unies et, à ce titre, partie au
Statut de la Cour» (Application de la convention pour la prévention
et la répression du crime de génocide, mesures conservatoires, ordon-
nance du 8 avril 1993, C.LJ. Recueil 1993, p. 14).

On peut objecter que le libellé du paragraphe 18 ci-dessus a un carac-
tère technique, que ce n’est pas une réponse pertinente à la question de
savoir si la République fédérale de Yougoslavie est ou non membre de
l'Organisation des Nations Unies; toutefois, il est incontestable que cet
énoncé a eu concrètement l'effet voulu parce que, semble-t-il,

«la Cour voulait se déclarer compétente dans cette affaire / Applica-
tion de la convention pour la prévention et la répression du crime de
génocide ] tout en évitant en même temps de se prononcer sur certains
problèmes délicats, du reste assez graves, concernant la situation de
l'Etat défendeur face à la Charte et au Statut» (M. C. R. Craven,
«The Genocide Case, the Law of Treaties and State Succession»,
British Year Book of International Law, 1997, p. 137).

La Cour a tacitement conservé cette même position lors des nouvelles
demandes en indication de mesures conservatoires (Application de la
convention pour la prévention et la répression du crime de génocide,
ordonnance du 13 septembre 1993), de même que dans l’arrêt rendu le
11 juillet 1996 sur les exceptions préliminaires.

On peut sans doute estimer que cette position est compréhensible lors
de la seconde procédure en indication de mesures conservatoires, mais
elle soulève des questions fort complexes dans le cadre de la procédure
relative aux exceptions préliminaires émanant de la Yougoslavie.

Dans ladite procédure, la Cour était notamment face, là aussi, à la
question de savoir si la Yougoslavie est partie à la convention sur le
génocide. Il n’est guère besoin de rappeler que la qualité de partie
contractante à ladite convention était la condition sine qua non permet-
tant à la Cour de se déclarer compétente dans l'affaire relative à l’Appli-
cation de la convention pour la prévention et la répression du crime de
génocide.

La Cour s’est déclarée compétente ratione personae en donnant a ce
sujet une explication que je trouve peu solide et peu convaincante (voir
mon opinion dissidente, C.I.J. Recueil 1996 (11), p. 755-760, par. 91-95).

92
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 348

Aux fins de la présente instance, il est intéressant de noter que la Cour
avait observé à cette première occasion «qu’il n’a pas été contesté que la
Yougoslavie soit partie à la Convention sur le génocide» (Application de
la convention pour la prévention et la répression du crime de génocide,
exceptions préliminaires, arrêt, C.LJ. Recueil 1996 (IT), p. 610, par. 17).
Et l'absence de contestation a représenté pour la Cour l’argument décisif
qui lui permettait de dire que «la Yougoslavie était liée par les disposi-
tions de la convention à la date du dépôt de la requête en la présente
affaire» (ibid).

La Cour s’est abstenue, délibérément je présume, de dire qui n’avait
pas contesté que la Yougoslavie soit partie à la convention sur le géno-
cide. Si elle pensait au demandeur (la Bosnie-Herzégovine), il n’est guère
besoin de rappeler que l’Etat introduisant une instance devant la Cour ne
va pas nier l’existence du titre de compétence voulu; et, dans l'affaire en
question, la convention sur le génocide était, pour la Cour, le seul chef de
compétence possible. Si toutefois la Cour pensait à des Etats tiers, alors
la réalité ne correspond pas à l’absence de contestation dont la Cour
parle. En refusant de reconnaître la République fédérale de Yougoslavie
et d'admettre qu’elle continuait d’assumer automatiquement la qualité
d'Etat Membre de l'Organisation des Nations Unies, les Etats Membres
de ladite organisation mondiale contestaient eo ipso que la République
fédérale de Yougoslavie soit automatiquement partie aux traités mul-
tilatéraux conclus sous l’égide des Nations Unies et, soit par consé-
quent aussi partie à la convention sur le génocide. La République fédé-
rale de Yougoslavie ne peut être considérée comme étant partie à la
convention sur le génocide que s’il y a, du point de vue juridique, identité
et continuité entre elle et la République fédérative socialiste de Yougo-
slavie, car, s’il en va autrement, la République fédérale de Yougoslavie
constitue un Etat nouveau et elle n’a pas donné son consentement à être
liée par la convention sur le génocide de la façon qui est prescrite à l’ar-
ticle XI de ladite convention et elle n’a pas fait tenir au Secrétaire général
des Nations Unies la notification de succession voulue. Il n’y a tout sim-
plement pas de tertium quid, notamment du point de vue de l’arrêt rendu
le 11 juillet 1996 dans l’affaire de la Convention sur le génocide, arrêt dans
lequel la Cour ne s’est pas prononcée sur ce qu’on appelle la succession
automatique dans le cas de certains traités multilatéraux (Application de
la convention pour la prévention et la répression du crime de génocide,
exceptions préliminaires, arrêt, C.J. Recueil 1996 (11), p. 612, par. 23).

Tout bien considéré, dans la présente ordonnance, la Cour est restée
fidèle à sa volonté d’abstention, disant à nouveau qu'elle «n’a pas à exa-
miner cette question à l’effet de décider si elle peut ou non indiquer des
mesures conservatoires dans le cas d’espèce».

Ce silence de la Cour alors qu’il serait si utile de répondre à la ques-
tion, cette hésitation à prendre position risquent de donner une impres-
sion très différente de celle qu’envisage Craven lors de l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime de
génocide, quand il dit que «la Cour voulait se déclarer compétente tout

93
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 349

en voulant éviter en même temps de se prononcer sur les problèmes déli-
cats, d’ailleurs assez sérieux, qui se posent au sujet de la situation» de la
Yougoslavie face à la Charte et au Statut, et les inévitables conséquences
juridiques de cette situation sur une affaire portée devant la Cour.

Compétence de la Cour ratione materiae

11. Je suis d’avis qu’en l’espèce la position adoptée par la Cour prête
fortement à critiques.
La Cour considère:

«que le recours ou la menace du recours à l'emploi de la force contre
un Etat ne sauraient en soi constituer un acte de génocide au sens de
Particle IT de la convention sur le génocide; et que, de l’avis de la
Cour, il n’apparaît pas au présent stade de la procédure que les bom-
bardements qui constituent l’objet de la requête yougoslave «com-
porte[nt] effectivement l’élément d’intentionnalité, dirigé contre un
groupe comme tel, que requiert la disposition sus-citée» (Licéité de
la menace ou de l'emploi d'armes nucléaires, avis consultatif, CII.
Recueil 1996 (I), p. 240, par. 26)» (ordonnance, par. 39).

L'intentionnalité est incontestablement l'élément subjectif qui est cons-
titutif du crime de génocide comme du reste de n'importe quel autre
crime. Mais cette question n'est pas l’objet de la prise de décision dans la
procédure incidente de l’indication de mesures conservatoires et, par sa
nature même, elle ne peut pas l’être.

Il faut à cet égard chercher une preuve fiable dans le différend qui, par
ses principaux traits, est pour l’essentiel identique au différend examiné
ici: il s’agit de l’affaire relative à l Application de la convention pour la
prévention et la répression du crime de génocide.

Dans l’ordonnance qu’elle a rendue le 8 avril 1993 sur l’indication de
mesures conservatoires, souscrivant à l'affirmation du défendeur qui dit
notamment «n’apport[er] aucun appui ni n’encourag{er], d’une façon ou
d’une autre, la perpétration des crimes mentionnés dans la requête ... [et]
que les griefs exposés dans la requête sont dénués de fondement» (Appli-
cation de la convention pour la prévention et la répression du crime de
génocide, mesures conservatoires, ordonnance du 8 avril 1993, C.LJ.
Recueil 1993, p. 21, par. 42), la Cour a considéré que:

«dans le contexte de la présente procédure concernant l’indication
de mesures conservatoires, [elle] doit, conformément à l’article 41 du
Statut, examiner si les circonstances portées à son attention exigent
l'indication de mesures conservatoires, mais n’est pas habilitée à
conclure définitivement sur les faits ou leur imputabilité et que sa
décision doit laisser intact le droit de chacune des Parties de contes-
ter les faits allégués contre elle, ainsi que la responsabilité qui lui est
imputée quant à ces faits et de faire valoir ses moyens sur le fond»
(ibid, p. 22, par. 44)

94
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 350

et que:

«[elle] n’est pas appelée à ce stade à établir l'existence de violations
de la convention sur le génocide» (C.J. Recueil 1993, p. 22, par. 46).

La raison d’être des mesures conservatoires est par conséquent limitée
à la préservation des droits des parties pendente lite qui sont l’objet du
différend, droits qui peuvent ultérieurement faire l’objet de la décision de
la Cour. Comme celle-ci le dit de nouveau dans l'affaire de la Frontière
terrestre et maritime entre le Cameroun et le Nigéria:

«Considérant que la Cour, dans le cadre de la présente procédure
concernant l'indication de mesures conservatoires, n’est pas habilitée
à conclure définitivement sur les faits ou leur imputabilité et que sa
décision doit laisser intact le droit de chacune des Parties de contes-
ter les faits allégués contre elle, ainsi que la responsabilité qui lui est
imputée quant à ces faits, et de faire valoir, le cas échéant, ses
moyens sur le fond.» (Frontière terrestre et maritime entre le Came-
roun et le Nigéria, mesures conservatoires, ordonnance du 15 mars
1996, C.I.T. Recueil 1996 (1), p. 23, par. 43.)

12. Sur ce point en particulier, il se pose des questions fondamentales
au sujet de la position de la Cour.

On peut considérer de deux façons le lien entre le recours à la force
armée et le génocide:

a) est-ce que l'emploi de la force est un acte de génocide per se ou non?
b) l'emploi de la force favorise-t-il le génocide et, dans l’affirmative,
qu'est-ce alors au sens juridique?

Indéniablement, l’emploi de la force, en soi et par définition, ne cons-
titue pas un acte de génocide. Nul besoin d’en faire la preuve. Toutefois,
il n’est pas possible d’en déduire que l'emploi de la force est sans rapport
avec la commission du crime de génocide et qu’il n’est pas possible d’éta-
blir un tel rapport. Pareille conclusion serait contraire à la logique la plus
élémentaire.

L'article II de la convention pour la prévention et la répression du
crime de génocide définit les actes de génocide comme

«Pun quelconque des actes ci-après, commis dans l'intention de

détruire, en tout ou en partie, un groupe national, ethnique, racial

ou religieux, comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d’existence
devant entraîner sa destruction physique totale ou partielle;

d) mesures visant à entraver les naissances au sein du groupe;

e) transfert forcé d'enfants du groupe à un autre groupe».

95
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS, KRECA) 351

N'importe lequel des actes ci-dessus peut être commis également au
moyen de la force. L'emploi de la force est par conséquent l’un des
moyens possibles de commettre des actes de génocide. Et, il convient de le
signaler, c’est l'un des moyens les plus efficaces, étant donné les carac-
tères propres de la force armée.

L’emploi étendu de la force armée, en particulier s’il vise des objets et
des infrastructures constituant les conditions de la vie normale, peut
aboutir à «soumettre le groupe à des conditions d’existence» entraînant
bel et bien «sa destruction physique».

On peut bien entendu objecter que les actes en question ont pour rôle
d’affaiblir la puissance militaire de la République fédérale de Yougosla-
vie. Mais pareille explication peut difficilement représenter un argument
valable. Le raisonnement, en effet, va rapidement emprunter un cercle
vicieux: la puissance militaire étant après tout composée d’hommes, il est
possible d'aller jusqu’à prétendre que le meurtre collectif d’une foule de
civils tient en quelque sorte lieu de mesure de précaution de nature à
empêcher d'entretenir la puissance militaire de l'Etat, voire de l’augmen-
ter en cas de mobilisation.

Certes, pour pouvoir parler de génocide, il faut une intention, c’est-à-dire
qu'il faut vouloir «soumettre intentionnellement le groupe à des condi-
tions d'existence » entraînant «sa destruction physique totale ou partielle».

Lors de procédures incidentes, la Cour ne peut pas — et ne doit
d’ailleurs pas — chercher à établir de façon définitive qu’elle est en pré-
sence d’une volonté de soumettre le groupe à des conditions d’existence
de nature à menacer sa survie. Eu égard à l’objet des mesures conserva-
toires, on peut dire qu’à ce stade de la procédure, il suffit d'établir que, le
groupe étant soumis à des bombardements intensifs, on court objective-
ment le risque de voir cette situation aboutir à menacer sa survie.

La Cour a précisément adopté cette position dans l’ordonnance qu’elle
a rendue le 8 avril 1993 au sujet de l'indication de mesures conservatoires
dans l'affaire relative à l’ Application de la convention pour la prévention
et la répression du crime de génocide.

Le paragraphe 44 de cette ordonnance se lit comme suit:

«Considérant que Ja Cour, dans le contexte de la présente procé-
dure concernant l'indication de mesures conservatoires, doit, confor-
mément à l’article 41 du Statut, examiner si les circonstances portées
à son attention exigent l'indication de mesures conservatoires, mais
n’est pas habilitée à conclure définitivement sur les faits ou leur
imputabilité et que sa décision doit laisser intact le droit de chacune
des Parties de contester les faits allégués contre elle, ainsi que la res-
ponsabilité qui lui est imputée quant à ces faits et de faire valoir ses
moyens sur le fond.» (C.I.J. Recueil 1993, p. 22.)

La question de l’«intentionnalité» est extrêmement complexe. L’inten-
tion appartient au domaine subjectif, c'est une catégorie psychologique,
mais, dans la législation pénale contemporaine, l'intention est également
établie à partir de circonstances objectives. L’intention présumée de com-

96
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 352

mettre l'acte fait très communément partie du système juridique. Par
exemple, aux Etats-Unis d'Amérique, la jurisprudence autorise la pré-
somption plausible par opposition à la présomption concluante, même en
matière pénale.

De toute façon, les Parties s’opposent très clairement, semble-t-il, au
sujet de l’«intentionnalité» en tant qu’élément constitutif du crime de
génocide.

Le demandeur affirme que l’«intention» peut être présumée tandis que
le défendeur soutient qu’en tant qu’élément constitutif du crime de géno-
cide, l’«intention» doit être clairement établie sous forme de dol spécial.
Cette opposition de vues entre les Parties constitue un différend relatif à
l'interprétation, l'application ou l'exécution de la ... convention [sur le
génocide]», les différends de ce type comprenant aussi les différends rela-
tifs à la responsabilité d’un Etat en matière de génocide ou de l’un quel-
conque des autres actes énumérés à l’article III de ladite convention.

13. En même temps, il ne faut pas oublier que, «dans certains cas, sur-
tout dans le génocide par la soumission à des conditions inhumaines de
vie, le crime peut être perpétré par omission» (Stanislas Plawski, Etude
des principes fondamentaux du droit international pénal, 1972, p. 115. Cité
dans Nations Unies, doc. E/CN.4/Sub.2/416 daté du 4 juillet 1978, p. 28).

En effet,

«[IJ’expérience prouve que l’état de guerre ou le régime d’occupation
de guerre sont un prétexte facile pour les autorités responsables pour
ne pas fournir à une population ou à un groupe ce qui leur est néces-
saire pour subsister: vivres, médicaments, vêtements, habitations ...
On nous dira que c’est la soumission du groupe à des conditions
d’existence susceptibles d’entraîner sa destruction physique totale ou
partielle.» (J. Y. Dautricourt, «La prévention du génocide et ses
fondements juridiques», Etudes internationales de psychosocio-
logie criminelle, n° 14-15, 1969, p. 22-23. Cité dans Nations Unies,
doc. E/CN.4/Sub.2/416 daté du 4 juillet 1978, p. 28.)

Il est donc d’une importance primordiale de savoir que, lors de procé-
dures incidentes, la Cour ne peut pas — et ne doit d’ailleurs pas — cher-
cher à établir de façon définitive une volonté de soumettre le groupe à des
conditions d'existence de nature à menacer sa survie. Eu égard à l’objet
des mesures conservatoires, on peut dire qu’à ce stade de la procédure, il
suffit d'établir que, le groupe étant soumis à des bombardements inten-
sifs, on court objectivement le risque de voir cette situation aboutir à
menacer sa survie.

Compétence de la Cour ratione temporis

14. Pour la Cour, l’élément ratione temporis de sa compétence donne
la clé de la position qu’elle adopte dans la présente instance, en concluant
qu’elle n’a pas compétence. Dans son ordonnance, la Cour déclare notam-
ment:

97
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 353

«Considérant qu’il est constant que les bombardements en cause
ont commencé le 24 mars 1999 et se sont poursuivis, de façon conti-
nue, au-delà du 25 avril 1999; et qu’il ne fait pas de doute pour la
Cour, au vu notamment des débats du Conseil de sécurité des 24 et
26 mars 1999 (S/PV.3988 et 3989), qu’un «différend d’ordre ju-
ridique» (Timor oriental ( Portugal c. Australie), C.LJ. Recueil 1995,
p. 100, par. 22) a «surgi» entre la Yougoslavie et l'Etat défendeur,
comme avec les autres Etats membres de l'OTAN, bien avant le
25 avril 1999, au sujet de la licéité de ces bombardements comme
tels, pris dans leur ensemble;

Considérant que la circonstance que ces bombardements se soient
poursuivis après le 25 avril 1999 et que le différend les concernant ait
persisté depuis lors n’est pas de nature à modifier la date à laquelle le
différend avait surgi; que des différends distincts n’ont pu naître par
la suite à l’occasion de chaque attaque aérienne; et qu’à ce stade de
la procédure, la Yougoslavie n’établit pas que des différends nou-
veaux, distincts du différend initial, aient surgi entre les Parties après
le 25 avril 1999 au sujet de situations ou de faits postérieurs impu-
tables au Canada.» (ordonnance, par. 27 et 28).

Cette position, de la part de la Cour, me paraît extrêmement contestable
pour deux raisons principales:

— la première explication a un caractère général intéressant la jurispru-
dence de la Cour en ce qui concerne la question, d’une part, et, de
lautre, intéressant le caractère de la procédure de l’indication de
mesures conservatoires ;

— la seconde explication a un caractère spécifique qui tient aux circons-
tances de la présente instance.

14.1. S'agissant de sa compétence, il paraît incontestable que la Cour
adopte, quand il est question pour elle d'indiquer des mesures conserva-
toires, une attitude libérale à l'égard de l’élément temporel. La Cour est
en l'occurrence motivée par un fait qu’elle met assez régulièrement en évi-
dence:

«on ne saurait admettre a priori qu'une demande fondée sur un tel
grief échappe complètement à la juridiction internationale;

[cette] constatation ... est suffisante pour autoriser en droit la Cour à
examiner la demande en indication de mesures conservatoires ;
l'indication de telles mesures ne préjuge en rien la compétence de la
Cour pour connaître au fond de l’affaire et laisse intact le droit du
défendeur de faire valoir ses moyens à l’effet de la contester » (Anglo-

lranian Oil Co., ordonnance du 5 juillet 1951, C.LJ. Recueil 1951,
p. 93),

98
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 354

et

«lorsqu’elle est saisie d’une demande en indication de mesures conser-
vatoires, la Cour n’a pas besoin, avant d’indiquer ces mesures, de
s'assurer de manière concluante de sa compétence quant au fond de
l'affaire, mais ... elle ne doit cependant pas appliquer l’article 41 du
Statut lorsque son incompétence au fond est manifeste» (Compé-
tence en matière de pêcheries (Royaume-Uni c. Islande), mesures
conservatoires, ordonnance du 17 août 1972, C.LJ. Recueil 1972,
p. 14, par. 15; et Compétence en matière de pêcheries ( République
fédérale d'Allemagne c. Islande), mesures conservatoires, ordon-
nance du 17 août 1972, C.I.J. Recueil 1972, p. 33, par. 16).

Il n’est guère besoin de relever que le membre de phrase «n'a pas
besoin ... de s’assurer de manière concluante de sa compétence quant
au fond de l'affaire» vise la compétence in fofo et que, par conséquent,
il s'étend aussi à la compétence ratione temporis. Je donnerai deux
exemples caractéristiques pour montrer que la Cour adopte commun-
ément l’attitude définie ci-dessus vis-à-vis de la compétence ratione tem-
poris:

a) Dans les différends relatifs à l’affaire Lockerbie, la Cour a dit notam-
ment ceci:

«lors de la procédure orale les Etats-Unis ont soutenu qu’il n’y
avait pas lieu d’indiquer les mesures conservatoires demandées
parce que la Libye n’avait pas établi, prima facie, que les disposi-
tions de la convention de Montréal pouvaient constituer une base
de compétence dans la mesure où le délai de six mois prescrit par
le paragraphe 1 de l’article 14 de ladite convention n'était pas
expiré lors du dépôt de la requête de la Libye; et ... la Libye
n'avait pas établi que les Etats-Unis eussent refusé l'arbitrage»
(Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie
{Jamahiriya arabe libyenne c. Etats-Unis d'Amérique), mesures
conservatoires, ordonnance du 14 avril 1992, C.IJ. Recueil 1992,
p. 122, par. 25),

et elle dit encore:

«dans le contexte de la [procédure relative à l’affaire Lockerbiel,
qui concerne une demande en indication de mesures conserva-
toires, [la Cour] doit, conformément à l’article 41 du Statut, exa-
miner si les circonstances portées à son attention exigent l'indication
de telles mesures, mais n’est pas habilitée à conclure définitive-
ment sur les faits et le droit, et ... sa décision doit laisser intact le
droit des Parties de contester les faits et de faire valoir leurs moyens
sur le fond» (ibid., p. 126, par. 41).

b) La question de la compétence ratione temporis de la Cour dans la
procédure relative à l’indication de mesures conservatoires s’est éga-

99
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 355

lement posée dans l'affaire relative à ! Application de la convention
pour la prévention et la répression du crime de génocide. Dans son
ordonnance du 8 avril 1993 sur la demande en indication de mesures
conservatoires, la Cour a notamment déclaré:

«Considérant que la Cour constate que le Secrétaire général a
considéré la Bosnie-Herzégovine comme ayant non pas adhéré,
mais succédé à la convention sur le génocide, et que, si tel était le
cas, la question de l’application des articles XI et XIII de la
convention ne se poserait pas; considérant toutefois que la Cour
note que, même si la Bosnie-Herzégovine devait être considérée
comme ayant adhéré à la convention sur le génocide, ce qui aurait
pour conséquence que la requête pourrait être tenue pour préma-
turée au moment de son dépôt, «ce fait aurait été couvert» par
l'écoulement du laps de temps de quatre-vingt-dix jours qui serait
arrivé à son terme entre le dépôt de la requête et la procédure
orale sur la demande (voir Concessions Mavrommatis en Pales-
tine, arrêt n° 2, 1924, C.P.J.I. série A n° 2, p. 34); que la Cour, en
décidant si elle doit ou non indiquer des mesures conservatoires,
se préoccupe moins du passé que du présent et de l’avenir; que,
par conséquent, même si la compétence de la Cour était affectée
par la limite de temps qu’invoque la Yougoslavie — point que la
Cour n’a pas à trancher dans l'immédiat — cela ne constituerait
pas nécessairement un obstacle à l'exercice par la Cour des pou-
voirs qu’elle tient de l’article 41 de son Statut.» (Application de la
convention pour la prévention et la répression du crime de géno-
cide, mesures conservatoires, ordonnance du 8 avril 1993, C.LJ.
Recueil 1993, p. 16, par. 25.)

S'agissant de la nature de la procédure relative à l'indication de mesures
conservatoires, celle-ci n’est certainement pas conçue pour établir une
fois pour toutes, de façon définitive, la compétence de la Cour. C’est
pourquoi celle-ci, dans sa pratique, parle quasiment toujours de «com-
pétence prima facie» quand il est question pour elle d’indiquer des me-
sures conservatoires. Il est bien entendu difficile de trouver dans la juris-
prudence de la Cour une définition explicite de la «compétence prima
facie», mais ses éléments constitutifs n’en sont pas moins relativement
faciles à établir. Le qualificatif « prima facie» lui-même dit implicitement
qu'il ne s’agit pas d’une compétence établie à titre définitif, il s’agit d’une
compétence découlant, ou censée découler normalement, d’un fait juri-
dique pertinent qui est défini in concreto comme le «titre de compé-
tence». Mais suffit-il d’invoquer le «titre de compétence» per se pour
qu'il y ait compétence prima facie? I] ne fait aucun doute qu'il faut ici
répondre par la négative.

On peut néanmoins dire que le «titre de compétence» suffit per se pour
constituer une compétence prima facie sauf «lorsque [I’]incompétence au
fond est manifeste» (Compétence en matiére de pécheries ( Royaume-Uni
c. Islande), mesures conservatoires, ordonnance du 17 août 1972, CIT.

100
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 356

Recueil 1972, p. 15, par. 15; Compétence en matière de pêcheries ( Répu-
blique fédérale d'Allemagne c. Islande), mesures conservatoires, ordon-
nance du 17 août 1972, C.LJ. Recueil 1972, p. 33, par. 16).

Autrement dit, le cas de figure envisagé est celui où l’incompétence est
évidente stricto sensu, c'est-à-dire quand les Etats veulent saisir la Cour
alors qu’il n'existe rigoureusement aucun chef de compétence.

Il est parfaitement établi dans la pratique de la Cour que l’absence de
l'élément temporel de sa compétence, même si elle est évidente, ne lui Gte
pas sa compétence dès lors qu’il peut être aisément porté remède au
défaut temporel.

Dans son arrêt sur les exceptions préliminaires soulevées par la You-
goslavie dans l'affaire relative à l’ Application de la convention pour la
prévention et la répression du crime de génocide en date du 11 juillet 1996,
la Cour a déclaré notamment:

«Certes, la compétence de la Cour doit normalement s’apprécier à
la date du dépôt de l’acte introductif d’instance. Cependant la Cour,
comme sa devancière, la Cour permanente de Justice internationale,
a toujours eu recours au principe selon lequel elle ne doit pas sanc-
tionner un défaut qui affecterait un acte de procédure et auquel la
partie requérante pourrait aisément porter remède. Ainsi, dans
l'affaire des Concessions Mavrommatis en Palestine, la Cour perma-
nente s’est exprimée de la sorte:

«Même si la base de l'introduction d'instance était défectueuse
pour la raison mentionnée, ce ne serait pas une raison suffisante
pour débouter le demandeur de sa requête. La Cour, exerçant une
juridiction internationale, n’est pas tenue d’attacher à des consi-
dérations de forme la même importance qu’elles pourraient avoir
dans le droit interne. Dans ces conditions, même si l’introduction
avait été prématurée, parce que le traité de Lausanne n’était pas
encore ratifié, ce fait aurait été couvert par le dépôt ultérieur des
ratifications requises.» (C.P.J. I série À n° 2, p. 34.)

C’est du même principe que procède le dictum suivant de la Cour
permanente de Justice internationale dans l’affaire relative à Cer-
tains intérêts allemands en Haute-Silésie polonaise:

«Même si la nécessité d’une contestation formelle ressortait de
l’article 23, cette condition pourrait être à tout moment remplie
par un acte unilatéral de la Partie demanderesse. La Cour ne
pourrait s'arrêter à un défaut de forme qu’il dépendrait de la seule
Partie intéressée de faire disparaître.» (C P.J.L série A n° 6,

p. 14.)

La présente Cour a fait application de ce principe dans l’affaire du
Cameroun septentrional (C.LJ. Recueil 1963, p. 28), ainsi que dans
celle des Activités militaires et paramilitaires au Nicaragua et contre

101
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 357

celui-ci (Nicaragua c. Etats-Unis d'Amérique) lorsqu'elle a déclaré:
«Il n’y aurait aucun sens à obliger maintenant le Nicaragua à enta-
mer une nouvelle procédure sur la base du traité — ce qu’il aurait
pleinement le droit de faire.» (C1J. Recueil 1984, p. 428-429,
par. 83.)

En l'occurrence, quand bien même il serait établi que les Parties,
qui étaient liées chacune par la convention au moment du dépôt de
la requête, ne l’auraient été entre elles qu’à compter du 14 décembre
1995, la Cour ne saurait écarter sa compétence sur cette base dans la
mesure où la Bosnie-Herzégovine pourrait à tout moment déposer
une nouvelle requête, identique à la présente, qui serait de ce point
de vue inattaquable.» (Application de la convention pour la préven-
tion et la répression du crime de génocide, exceptions préliminaires,
arrêt, C.LJ. Recueil 1996 (IT), p. 613-614, par. 26.)

Ce n’est pas seulement la nature de la procédure en indication de me-
sures conservatoires qui s oppose à l’établissement définitif et concluant
de ’élément temporel de la compétence, c’est aussi la nature même de la
compétence ratione temporis de la Cour. En effet,

«la compétence ratione temporis n'existe pas en tant que concept
indépendant du droit régissant les décisions judiciaires internatio-
nales, et plus particulièrement encore du droit régissant la juridiction
et la compétence de la Cour. C’est un concept subordonné, donnant
lieu à un problème particulier, consistant à déterminer la nature et
l'effet de cette subordination sur la compétence personnelle ou maté-
rielle de la Cour, selon le cas.» (Shabtai Rosenne, The Law and
Practice of the International Court, 1920-1996, vol. II, p. 583.)

14.2. Est-il possible de soutenir qu’en lespéce, la réserve ratione tem-
poris figurant dans la déclaration yougoslave d’acceptation de la juridic-
tion obligatoire de la Cour est de nature à permettre de dire que l’«in-
compétence au fond est manifeste»?

Il ne fait pas de doute que les Parties s'opposent fondamentalement
au sujet de la qualification de l’attaque armée menée contre la Répu-
blique fédérale de Yougoslavie. Pour le défendeur, deux mois de bom-
bardements et d’autres actes dirigés contre la République fédérale de
Yougoslavie représentent «une situation continue», une unité organique
inextricable composée d’un grand nombre d'actes, tandis que, pour la
Yougoslavie, il s’agit d’une

«violation d’une obligation internationale ... compos[ée] d’une série
d’actions ou omissions relatives à des cas distincts, [qui] se produit
au moment de la réalisation de celle des actions ou omissions de la
série qui établit l'existence du fait composé» (Projet d'articles de la
Commission du droit international sur la responsabilité des Etats,
première partie, articles 1-35, art. 25, p. 272, par. 2).

102
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 358

Il est d’ailleurs fait état dans la requête de ce paragraphe 2 de l’article 25
du projet d'articles sur la responsabilité des Etats établi par la Commis-
sion du droit international, lequel dispose notamment aussi:

«le temps de perpétration de la violation s'étend sur la période en-
tière à partir de la première des actions ou omissions dont l’ensemble
constitue le fait composé non conforme à l'obligation internatio-
nale et autant que ces actions ou omissions se répétent» (op. cit.,
p. 272, par. 2).

Cette opposition fondamentale sur la façon de concevoir l'attaque
armée dirigée contre la République fédérale de Yougoslavie représente,
du point de vue juridique, «un désaccord sur un point de droit ... une
opposition de thèses juridiques ou d'intérêts» selon la définition donnée
dans l'affaire des Concessions Mavrommatis en Palestine (arrêt n° 2,
1924, C.P.J.L série À n° 2, p. 11).

Il s’agit par conséquent d’un différend entre les Parties qui, en soi, ne
porte pas sur la compétence, en particulier pas sur la compétence prima
facie; toutefois, la décision que la Cour adoptera sur le différend peut
avoir un effet sur sa compétence ratione temporis.

Face a un différend de ce type, la Cour a en principe le choix entre
deux solutions:

a) trancher le différend lege artis. Cette possibilité est, du point de vue
de la jurisprudence bien établie de la Cour, exclusivement théorique.
Nous avons en effet affaire ici à une question qui, en règle générale,
se résout non pas lors de la procédure en indication de mesures
conservatoires mais lors de la procédure sur le fond:

6) dire, comme la Cour en a pris l’habitude, qu’il existe un désaccord sur
un point de droit, mais qu’elle

«n’est pas habilitée à conclure définitivement sur les faits ou le
droit, et que sa décision doit laisser intact le droit des Parties de
contester les faits et de faire valoir leurs moyens sur le fond»
(Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Etats-Unis d'Amérique), mesures
conservatoires, ordonnance du 14 avril 1992, CI J. Recueil 1992,
p. 126, par. 41).

La Cour a toutefois choisi une troisième solution qui est, à mon avis, la
moins acceptable. La Cour ne s’est pas penchée sur la solution du diffé-
rend; en outre, elle n’a pas même établi quels sont ses principaux élé-
ments, et n’a pas établi non plus que le différend en question, par sa
nature même, ne saurait être traité lors d’une procédure qui a essentielle-
ment pour objet de préserver les droits de chacune des parties, droits qu'il
faudra confronter au stade de l'examen au fond. La Cour a purement
et simplement accepté l’une des thèses juridiques opposées en prenant
ainsi un curieux virage — c'est-à-dire qu’elle est entrée dans le domaine
de la décision provisoire sans pour autant se prononcer formellement.

103
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 359
IV. AUTRES QUESTIONS PERTINENTES

15. Au paragraphe 15 de son ordonnance, la Cour dit:

«Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances
que connaît le Kosovo et qui constituent la toile de fond du présent
différend, ainsi que par les victimes et les souffrances humaines que
l’on déplore de façon continue dans l’ensemble de la Yougoslavie.»

Le libellé de cette déclaration me paraît inacceptable pour plusieurs
raisons. La première est que cet énoncé fait part d’une préoccupation
humanitaire double. La Cour dit être «profondément préoccupée» et
évoque en même temps «les pertes en vies humaines» et «les victimes».
De sorte qu’en ce qui concerne «l’ensemble de la Yougoslavie», la Cour
évoque techniquement «les victimes» comme un fait qui ne cause pas de
«préoccupation profonde». En outre, l'énoncé permet également de
l’interpréter comme signifiant que le Kosovo ne fait pas partie de la You-
goslavie. C'est-à-dire qu'après avoir mis en relief la situation au Kosovo-
Metohija, la Cour utilise l'expression «dans l’ensemble de la Yougosla-
vie». Compte tenu de la situation de fait et de la situation de droit, il
aurait fallu dire «dans le reste de la Yougoslavie». De surcroît, faire allu-
sion au «Kosovo» et à «l’ensemble de la Yougoslavie» non seulement
n’a aucun fondement juridique dans la situation actuelle, mais ne repose
pas sur les faits non plus. C’est l’ensemble de la Yougoslavie qui est atta-
qué. Les souffrances et les pertes en vies humaines sont malheureusement
un fait s'appliquant en général au pays tout entier; dans ces conditions,
même si elle avait eu à sa disposition des chiffres précis concernant le
nombre des victimes et l’ampleur des souffrances de la population de la
Yougoslavie, la Cour n’aurait de toute façon pas eu le droit moral d’éta-
blir la moindre discrimination à cet égard. De plus, dire que «le drame
humain ... et les terribles souffrances que connaît le Kosovo et qui cons-
tituent la toile de fond du présent différend» non seulement est une indi-
cation de caractère politique mais représente, ou pourrait représenter,
une sorte de justification de l’attaque armée menée contre la Yougoslavie.
Il suffit de rappeler à ce propos que l'Etat défendeur qualifie son action
armée d'intervention humanitaire.

I] appartient à la Cour d'établir à un stade ultérieur de la procédure
quelle est véritablement la situation en droit, c'est-à-dire quels sont les
faits pertinents. Au stade actuel, la question des raisons profondes de
l'attaque armée dirigée contre la République fédérale de Yougoslavie fait
l’objet d’allégations politiques. Le défendeur soutient qu'il s’agit d'une
intervention humanitaire provoquée par «le drame humain et les terribles
souffrances», tandis que le demandeur estime que sedes materiae les rai-
sons profondes sont à chercher ailleurs — dans le soutien apporté à
l’organisation terroriste à l’œuvre au Kosovo et dans la volonté politique
de sécession qui anime le Kosovo-Metohija.

Nous avons donc affaire ici à des qualifications politiques opposées

104
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 360

dans lesquelles la Cour ne devrait pas entrer, cela lui est même interdit à
mon avis, si ce n’est dans le cadre d’une procédure judiciaire normale.

16. L’énoncé du paragraphe 46 de l’ordonnance donne l'impression
que la Cour cherche assez élégamment à renvoyer la balle dans le jardin
du Conseil de sécurité. Pour l'essentiel, c'est inutile, parce que, sous sa
forme actuelle, cet énoncé n’est qu’une simple paraphrase d’une donnée
élémentaire qui est que «le Conseil de sécurité est investi de responsa-
bilités spéciales en vertu du chapitre VII de la Charte». Il est possible,
certes, de l’interpréter aussi comme un appel lancé à l'organe des Nations
Unies qui est très précisément chargé de prendre des mesures en cas de
menace contre la paix, de rupture de la paix ou d’acte d’agression et qui
a d’ailleurs été conçu à cet effet; mais, en l’occurrence, la Cour devrait
rappeler aussi une autre donnée élémentaire: en vertu de l’article 36, para-
graphe 3, de la Charte des Nations Unies, un différend juridique doit être
soumis à la Cour internationale de Justice.

17. En utilisant appellation «Kosovo» au lieu de l’appellation offi-
cielle de «Kosovo-Metohija», la Cour a continué de suivre la pratique
des organes politiques des Nations Unies, pratique dont, d’ailleurs, les
Etats défendeurs ne se départissent jamais.

Il est difficile de justifier pareille pratique, sauf, bien entendu, si nous
admettons que l’opportunité politique, les intérêts politiques et concrets
sont à cet égard des arguments valables. C’est ce que montre également
de façon éloquente la pratique suivie pour désigner la République fédé-
rale de Yougoslavie. A la suite de la sécession de certaines parties de
l’ancienne Fédération yougoslave, les organes des Nations Unies et les
Etats défendeurs eux-mêmes ont utilisé la formule « Yougoslavie (Serbie
et Monténégro)». Mais, depuis le 22 novembre 1995, le Conseil de sécu-
rité utilise, dans ses résolutions 1021 et 1022, la formule «République
fédérale de Yougoslavie» au lieu de l’ancienne formule «République
fédérative de Yougoslavie (Serbie et Monténégro)», sans qu’il y ait eu de
décision expresse à cet égard et dans une situation de droit inchangée par
rapport à celle dans laquelle le Conseil, comme d’autres organes des
Nations Unies, se servait de la formule «République fédérative de You-
goslavie (Serbie et Monténégro)». Le fait que ce changement de pratique
du Conseil de sécurité date du lendemain du jour où a été paraphé
l'accord de paix de Dayton autorise à soutenir avec assez de fermeté que
cette pratique concrète ne s’inspire pas de critères juridiques objectifs
mais plutôt de critères politiques.

En utilisant le terme «Kosovo» au lieu du nom «Kosovo-Metohija»,
la Cour, en fait, fait deux choses à la fois:

a) elle adopte l'appellation courante et populaire servant à désigner les
unités territoriales d’un Etat indépendant;

b) elle laisse de côté l'appellation officielle de la province méridionale de
Serbie, appellation consacrée par les actes constitutionnels et juri-
diques tant de la Serbie que de la République fédérale de Yougosla-
vie. En outre, la Cour agit ainsi contrairement à la pratique établie

105
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 361

par les organisations internationales compétentes. Par exemple, la
désignation officielle de la province méridionale de Serbie «Kosovo-
Metohija» est celle qui figure dans l'accord conclu par la République
fédérale de Yougoslavie et l'Organisation pour la sécurité et la
coopération en Europe (/nternational Legal Materials, 1999, vol. 38,
p. 24).

Même si pareille pratique, laquelle, à mon sens, est totalement incor-
recte, non seulement sur le plan du droit mais aussi du point de vue du
bon usage, pouvait se défendre quand elle émane d’entités qui situent
l'intérêt et la commodité au-dessus de la loi, elle est inexplicable quand
elle émane d’un organe judiciaire.

18. L'expression «droit humanitaire» que la Cour utilise aux para-
graphes 18 et 44 de son ordonnance prête également à confusion, pour
une double raison: d’un côté, la Cour ne manifeste pas une parfaite cohé-
rence dans l'emploi de cette formule. Dans l'affaire de l’Application de
la convention sur le génocide, la Cour a dit que ladite convention faisait
partie du droit humanitaire, alors qu’il est manifeste qu’en raison de sa
nature même, ladite convention relève du droit pénal international (voir
l'opinion dissidente de M. Kreca dans l’affaire relative à l’ Application de
la convention pour la prévention et la répression du crime de génocide,
exceptions préliminaires, C.1J. Recueil 1996 (IT), p. 774-775, par. 108).

D'un autre côté, il me semble que dans la présente ordonnance, la for-
mule «droit humanitaire» est employée en un sens différent plus proche
du sens généralement accepté aujourd’hui. Et il convient de faire précisé-
ment état de l'extrait pertinent de l'ordonnance en raison même du libellé
des paragraphes 18 et 44. En isolant le droit humanitaire parmi les règles
de droit international que les parties sont tenues de respecter, il est pos-
sible que la Cour veuille, discrètement, voire timidement, justifier impli-
citement l’attaque armée dirigée contre la République fédérale de You-
goslavie ou tout au moins en atténuer les conséquences sur le plan du
droit. :

Dans son premier sens juridique, le droit humanitaire correspond
implicitement aux règles du jus in bello. Si la Cour s’inspirait, comme
je n’en doute nullement, de considérations humanitaires quand elle a
souligné la nécessité de respecter les règles du droit humanitaire, elle
aurait dû souligner expressément aussi l'importance fondamentale que
revêt la règle énoncée à l’article 2, paragraphe 4, de la Charte, laquelle
trace la ligne de démarcation entre une société internationale primitive,
où le droit fait défaut, et une communauté internationale organisée où
règne le droit.

(Signé) Milenko KRECA.

106
